Citation Nr: 1205678	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 1997 for the award of a total rating based upon individual unemployability (TDIU).

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1942 to January 1946, including combat service in the Pacific Theater.  He died in November 2006.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the appellant's claims for death pension benefits and DIC.

In addition, the appellant appeals from a January 2008 rating decision which denied the claim for an earlier effective date for the grant of TDIU.

The appellant withdrew her request for a hearing in March 2011.

The Board notes that while the July 2007 statement of the case (SOC) does not list the claim for an earlier effective date for TDIU on its title sheet, the issue is decided in the text of the decision.  The appellant timely filed a substantive appeal as to the issues decided in the June 2007 SOC and this claim is therefore properly before the Board for its consideration.

Additional argument pertinent to the claim on appeal was submitted in March 2011 and subsequent to the issuance of the July 2007 SOC.  RO consideration of this evidence was waived in March 2011.  See 38 C.F.R. § 20.1304 (2011).
The issue of entitlement to service connection for the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A January 1998 rating decision granted the Veteran's claim for TDIU and assigned an effective date of September 15, 1997; the Veteran did not appeal this decision.

2.  No formal or informal claim for TDIU or increased rating for any service connected disability was received after the issuance of the February 1993 Board decision, which assigned a 60 percent rating for a lumbar spine disability, and the formal claim for TDIU received on September 15, 1997.

3.  The evidence of record does not factually establish entitlement to a TDIU within one year of the September 15, 1997 formal claim.

4.  In August 2007, the RO received the appellant's claim of entitlement to an earlier effective date for the grant of TDIU.

5.  At the time of his death, the Veteran was not in receipt of, nor was he entitled to receive, compensation for a service connected disability that was rated as totally disabling by a schedular or an unemployability rating for a period of ten years immediately preceding his death.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 15, 1997 for the award of TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.115, 3.157, 3.400, 3.341, 4.16 (2011). 

2.  The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The Board notes that the appellant's claim for an earlier effective date for TDIU as well as her claim for DIC benefits under 38 C.F.R. § 1318 have been decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 



Applicable Statutes and Regulations

The effective date for TDIU will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o) (Emphasis Added).  

A claim for a TDIU is, in essence, a claim for an increased rating and vice versa.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Any claim for an increased rating is also a claim for a 100 percent evaluation under the Rating Schedule.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993).

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement (NOD) with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302.
A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103.

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R.    § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R.      § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A.       § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b)(1).  Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim for increase will be initiated upon receipt of evidence from a private physician or layman or from state and other institutions, including the Social Security Administration.  See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA examination report constituted an informal claim for a TDIU).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Id. at 198.  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R.      § 3.157 (b)(2). 

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997). 

A TDIU may be assigned where the schedular rating for the service-connected disabilities is less than 100 percent when it is found that the veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R.      §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.   38 C.F.R. § 4.16(b).

Normally, the effective date assignable for an increased rating and/or a TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed that the appellant's entitlement to a higher rating or a TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

Earlier Effective Date Claim

In August 2007, the appellant raised the current claim for an earlier effective date for the award of TDIU.  The appellant has argued that the Veteran's employment prior to September 1997 was marginal and that an earlier effective date for TDIU was therefore warranted.

A February 16, 1993 Board decision granted the Veteran's claim for an increased rating for his lumbar spine disability and assigned a 60 percent rating.  This Board decision was subsequently implemented by the RO in a March 1993 rating decision.  This determination was not appealed.

On September 15, 1997, the Veteran filed a formal claim for TDIU which indicated that he had worked 31 hours per week and earned  $9,000.00 a year.  The Veteran attributed his inability to work to his service connected back disability.  A letter from his former employer, dated in August 1997, was filed with this formal claim.  This letter stated that the Veteran had worked as a park gate attendant between November 1988 and August 29, 1997 and that he had recently resigned from this position due to unspecified "medical reasons."

The Veteran's claim for TDIU was granted in a January 1998 rating decision, effective as September 15, 1997.  This determination was not appealed.

An effective date earlier than September 15, 1997 for the award of TDIU is not warranted.  As noted above, neither the February 1993 Board decision nor the January 1998 rating decision were appealed.  No documents, other than a Status of Dependents Questionnaire filed in September 1998, were received by VA between the issuance of the March 1993 rating decision and the September 15, 1997 formal claim for TDIU.  The claims file reflects no communication from the Veteran between the February 1993 Board decision and the September 15, 1997 formal claim that could reasonably be construed as a claim for TDIU or an increased rating for a service connected disability.  The first clinical evidence of entitlement to this benefit were private treatment records received by VA in December 1997.  See 38 C.F.R. § 3.157(b).  The appellant indicated in a March 2011 statement that the Veteran was "not concerned with paperwork" and did not apply for TDIU prior to September 15, 1997.  While the Veteran's work as a gate attendant was less than full-time and may have been marginal in terms of income earned, the effective date for a claim of TDIU is the date of the receipt of the claim or the date entitlement arose whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o) (Emphasis Added).  The date of claim is therefore September 15, 1997, the date the formal claim was received.

Moreover, it is not factually ascertainable that the Veteran was entitled to TDIU in the year prior to the filing of the September 15, 1997 formal claim.  Under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the effective date for a claim for an increased evaluation can be up to one year prior to the date of claim.  This provision only applies when the underlying disability increased during that one year period (or at least some part of the increase occurred during that period).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").  The legislative history makes clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability.  Id. at 983.  In other words, if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.  

The appellant has argued that the Veteran's part-time work as park gate attendant was marginal and that this employment was selected due to the limitations associated with the Veteran's service connected disabilities and served as his "therapy"; the Board notes that the Veteran was employed in this capacity between November 1988 and August 1997.  The appellant has not argued that the Veteran's service connected disabilities increased in severity during the one-year period prior to the filing of the September 1997 formal claim but rather has argued that this entire period of work was marginal, suggesting that the Veteran was entitled to a TDIU for more than one year prior to the filing of the September 1997 formal claim.  The August 1997 letter from the Veteran's former employer noted that the Veteran had terminated his employment due to unspecified medical reasons and did not indicate that this termination was the result of his service connected disabilities.  Moreover, the Veteran's was able to maintain a consistent level of employment (i.e., the number of  hours worked) in the nearly ten years he was employed as a park gate attendant suggesting that an increase in severity of his service connected disabilities did not render him unable to maintain this employment in the year prior to the filing of the September 1997 formal claim.  An effective date earlier than September 15, 1997 is therefore not warranted.   See U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (CVAC) has held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In essence, the Court held that there is no "freestanding" earlier effective date claim that could be raised at any time.  Id. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary). 

In this case, it is undisputed that the February 1993 Board decision and the January 1998 rating decision are final.  The Veteran did not initiate an appeal of either decision.  It also is undisputed that the appellant essentially seeks to reopen either of these prior final decisions by means of the currently appealed claim for an effective date earlier than September 15, 1997 for an award of TDIU.  The proper way to assert error in a final decision would be through an allegation, initially filed at the RO, that the January 1998 rating decision contained CUE or filed at the Board, that the February 1993 Board decision contained CUE. 38 U.S.C.A. §§ 5109A, 7111; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed. Cir. 2004).  The Board cannot adjudicate the appellant's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  

While the Board is sympathetic to the appellant's claim, the legal authority governing effective dates is clear and specific and the Board is bound by such authority.  Accordingly, this appeal is denied. 

DIC Benefits under 38 U.S.C.A. § 1318

DIC benefits may be paid to a benefits-eligible surviving spouse in cases where a veteran's death was not service connected, provided the veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In this case, the Veteran died in November 2006.  The death certificate indicated that his immediate cause of death was atherosclerotic heart disease.  Other significant conditions that contributed to his death included anemia, restrictive lung disease, diabetes mellitus, congestive heart failure, peripheral vascular disease (PVD) and a hyperthyroid.

At the time of the veteran's death, he was service connected for a herniated intervertebral disc at L5-S1, residuals of a gunshot wound to the mid-forearm with an old fracture of the right radius and healed scars of the central and dorsal surface and partial loss of supination as well as residuals of malaria.  His lumbar spine disability was rated as 60 percent disabling , his gunshot wound residuals were rated as 30 percent disabling and his residuals of malaria were rated as noncompensably disabling.  His combined total rating was 70 percent and, as detailed above, TDIU had been awarded as of September 15, 1997.

As the Veteran was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service connected disability or disabilities for a period of ten or more years immediately preceding his death, the appellant is not entitled to DIC in this case. 

The appellant's DIC claim must therefore be denied as a matter of law.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis, supra.


ORDER

Entitlement to an effective date earlier than September 15, 1997 for the award of TDIU is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

While the appeal was pending, the Court issued a decision with regard to the content of VCAA notices relevant to DIC claims under 38 U.S.C.A. § 1310.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected disability and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.  The appellant has not been provided with adequate notice under Hupp and adequate notice must be provided prior to the Board's further consideration of the claim for service connection for the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  .  The AMC/RO should provide the appellant with a VCAA letter that includes an explanation as to the information or evidence needed to establish a claim for service connection, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter must include: (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the Veteran's cause of death based on the previously service connected disabilities; and (3) an explanation of the evidence and information required to substantiate a claim for the Veteran's cause of death claim based on a condition not yet service connected.

2.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


